2014 IL 115459



                                 IN THE
                            SUPREME COURT
                                   OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 115459)

     THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. CHRISTOPHER B.
                           BAILEY, Appellant.


                              Opinion filed February 6, 2014.



        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Karmeier, Burke, and Theis
     concurred in the judgment and opinion.



                                         OPINION

¶1       In this appeal, we are presented with an opportunity to clarify the parameters of the
     revestment doctrine that permits a court to be revested with jurisdiction despite the
     absence of a timely postjudgment filing. At the core of this dispute is whether a party
     may satisfy the doctrine’s requirement that the subsequent proceeding be inconsistent
     with the prior judgment simply by failing to object on the basis of its untimeliness or
     the finality of the prior judgment. We conclude that the revestment doctrine requires
     more and that expressing opposition to alteration of the prior judgment bars application
     of the doctrine. Here, the State opposed the alteration of the prior judgment, precluding
     the circuit court from reacquiring jurisdiction over defendant’s case under the doctrine
     of revestment. The circuit court should therefore have dismissed defendant's
     postjudgment motion to vacate his plea and sentence for lack of jurisdiction. Because
     the appellate court correctly concluded that revestment did not occur, we affirm its
     judgment, as modified herein.



¶2                                      I. BACKGROUND

¶3       In March 2007, the 17-year-old defendant pled guilty in the circuit court of DuPage
     County to criminal sexual abuse involving his 16-year-old girlfriend. He was sentenced
     to pay a $100 fine and serve 300 days in the county jail, with credit for time served.
     When asked whether there was “any sentence regarding [sex offender] registration?”
     the trial judge responded, “No.” More than three years later, in October 2010,
     defendant filed a motion to vacate the plea and sentence, arguing they were void
     because the trial court was required to order him to register. The State filed a written
     response to defendant’s motion to vacate, arguing only that the trial court’s actions did
     not render the plea and sentence void. The trial judge denied defendant’s motion on the
     merits.

¶4       On appeal, defendant argued that remand was necessary because defense counsel
     failed to comply with the mandatory certification requirement in Supreme Court Rule
     604(d). The appellate majority dismissed defendant’s appeal for lack of jurisdiction.
     2012 IL App (2d) 110209. The dissenting justice maintained that the majority erred by
     relying on cases that misconstrued the revestment doctrine and were factually
     distinguishable. 2012 IL App (2d) 110209, ¶ 44 (McLaren, J., dissenting). This court
     allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26, 2010).



¶5                                         II. ANALYSIS

¶6        Before this court, the parties raise three issues: (1) whether the appellate court
     properly dismissed defendant’s appeal for lack of jurisdiction because the revestment
     doctrine did not apply under the facts of the case; (2) alternatively, whether the
     appellate court properly dismissed his appeal for want of jurisdiction when his trial
     counsel failed to file the certification required under Supreme Court Rule 604(d) (eff.
     Feb. 6, 2013); and (3) if the appellate court did err, whether the trial court improperly
     denied defendant’s motion to vacate his plea and sentence and remand the cause for
     strict compliance with Rule 604(d) and a new post-plea hearing.


                                             -2-
¶7                                      The Revestment Doctrine

¶8         The central issue urged by both parties is the continued validity and scope of the
       revestment doctrine. Under our usual rules, a trial court loses jurisdiction to hear a
       cause at the end of the 30-day window following the entry of a final judgment. The
       revestment doctrine acts as an exception to that general rule. Defendant raised the
       doctrine in the appellate court after the State argued that his motion to vacate, filed
       more than three years after the entry of his conviction and sentence, was untimely.

¶9         In People v. Kaeding, 98 Ill. 2d 237, 240 (1983), this court recognized the
       narrowness of the revestment exception and outlined its requirements. For the doctrine
       to apply, “the parties must actively participate without objection in proceedings which
       are inconsistent with the merits of the prior judgment.” Kaeding, 98 Ill. 2d at 241.
       Defendant argues that because these requirements were met, the trial court was
       revested with jurisdiction.

¶ 10       Before addressing that question, however, the State suggests the abolition of the
       revestment doctrine, at least in the criminal law context, because it conflicts with both
       the established rule that the deadline for filing postjudgment motions is jurisdictional
       and the critical need for finality in criminal cases. While the application of the doctrine
       is undoubtedly in conflict with our otherwise strict jurisdictional standards, an
       exception is, by its very nature, always in conflict with the underlying rule. That
       conflict cannot be the sole reason to abolish the longstanding doctrine creating the
       exception.

¶ 11       Our state constitution broadly gives circuit courts “original jurisdiction of all
       justiciable matters except when the Supreme Court has original and exclusive
       jurisdiction ***. Circuit Courts shall have such power to review administrative action
       as provided by law.” Ill. Const. 1970, art. VI, § 9. In addition, this court possesses the
       constitutional authority both to “provide by rule for appeals to the Appellate Court,
       from other than final judgments of Circuit Courts” (Ill. Const. 1970, art. VI, § 6) and
       “provide by rule for expeditious and inexpensive appeals” (Ill. Const. 1970, art. VI,
       § 16). This court first applied the revestment doctrine in a criminal case as an exception
       to our usual jurisdictional rules in 1983. See Kaeding, 98 Ill. 2d at 241. Under the
       principle of stare decisis, we will not overturn longstanding precedent in the absence of
       a demonstration of “good cause” or the identification of “compelling reasons.” People
       v. Clemons, 2012 IL 107821, ¶ 53. The inherent conflict between a rule and its
       exception does not meet that high standard.

                                                -3-
¶ 12       Also, while we acknowledge the important role that finality plays in our criminal
       justice system, we note that at times that role must take a backseat to other fundamental
       considerations. As we have explained:

               “[S]pecial circumstances may arise in which the interests of finality are
               lessened and the circuit court should be revested with jurisdiction over a
               previously determined matter. The subsequent imposition of a sentence in
               another jurisdiction is the type of circumstance that may warrant the expansion
               of the circuit court’s jurisdiction. *** The provision does not conflict with any
               of our own rules, nor does it encroach upon the inherent powers of the
               judiciary.” People v. Bainter, 126 Ill. 2d 292, 304-05 (1989) (recognizing
               several instances when the legislature has “purported to revest the circuit courts
               with jurisdiction over otherwise final judgments”).

       It is also irrefutable that a void order is subject to either direct or collateral attack at any
       time, regardless of the length of time that has passed since its entry. People v. Flowers,
       208 Ill. 2d 291, 308 (2003). Therefore, our jurisdictional rules are not without limited,
       but critical, safeguards, including the revestment doctrine. Although the doctrine has
       sometimes been dormant in this court’s decisional law (Kaeding, 98 Ill. 2d at 241), we
       have never expressly rejected it.

¶ 13       Indeed, we have applied the revestment doctrine in Sears, Kaeding, and People v.
       Bannister, 236 Ill. 2d 1, 11 (2009), although we have not discussed it in any depth since
       enumerating its requirements in Kaeding (Kaeding, 98 Ill. 2d at 241). The State argues,
       however, that this court’s decision in Flowers created uncertainty over the continued
       vitality of the doctrine, a point also raised by the three dissenting justices in Bannister,
       236 Ill. 2d at 23-24 (Freeman, J., dissenting, joined by Kilbride and Burke, JJ.).
       Notably, however, in Flowers we were not directly presented with the application of
       the doctrine. Nonetheless, our general discussion of jurisdictional limitations in that
       case has raised some question in our appellate court about the continued validity of the
       doctrine. See People v. Price, 364 Ill. App. 3d 543, 546-47 (2006) (raising the issue of
       whether Flowers eliminated the revestment doctrine).

¶ 14       In Flowers, this court noted that “[t]he jurisdiction of trial courts to reconsider and
       modify their judgments is not indefinite,” generally expiring 30 days after entry of the
       judgment in the absence of a timely postjudgment motion. Flowers, 208 Ill. 2d at 303.
       We also recognized that “[l]ack of subject matter jurisdiction is not subject to waiver
       [citation] and cannot be cured through consent of the parties [citation].” Flowers, 208

                                                  -4-
       Ill. 2d at 303. Because the State has now raised the language in Flowers to support the
       abolition of the revestment doctrine, we address the question.

¶ 15        The appellate court in People v. Minniti, 373 Ill. App. 3d 55 (2007) pointed out a
       basis for the perceived conflict between the revestment doctrine and Flowers. The
       appellate court believed that “ ‘the rationale behind the revestment doctrine’ ” is that
       the party who “benefitted” under the prior judgment, here the State, was revesting the
       trial court with jurisdiction by either giving consent for the trial court to rehear the
       matter or waiving the right to challenge the court’s jurisdiction. Minniti, 373 Ill. App.
       3d at 65 (quoting People v. Price, 364 Ill. App. 3d 543, 546 (2006)). That rationale
       directly contradicts the explanation in Flowers that subject matter jurisdiction may not
       be waived or cured by consent (Flowers, 208 Ill. 2d at 303), creating the purported
       conflict relied on by the State.

¶ 16       Initially, we observe that the revestment doctrine was not even mentioned in
       Flowers. In addition, the general jurisdictional statements in Flowers may be
       reconciled with the doctrine because the two address different matters. As Kaeding
       taught, the three requirements for revestment of the court’s jurisdiction are: (1) active
       participation by the parties; (2) without objection; (3) in proceedings inconsistent with
       the merits of the earlier judgment. Kaeding, 98 Ill. 2d at 241. “Consent” or “waiver,” as
       discussed in Flowers, are not listed, nor do the Kaeding elements include conduct
       synonymous with either one. Because the revestment doctrine is to be applied narrowly
       (Kaeding, 98 Ill. 2d at 240), we will not read its elements expansively to incorporate
       conduct that we expressly rejected in Flowers. Consequently, we are not persuaded by
       the State’s contention that a direct conflict between the fundamental principles of
       jurisdiction stated in Flowers and the requirements for revestment in Kaeding
       necessitates the abandonment of the revestment doctrine.

¶ 17       Alternatively, the State argues that the elements of the doctrine have not been
       satisfied in this case. Here, the parties acknowledge that two of the three requirements
       have been met: both actively participated in proceedings on defendant’s motion to
       vacate and the State did not object to the motion’s timeliness. Only the third
       requirement, whether those proceedings were “inconsistent with the merits of the prior
       judgment,” remains in dispute.

¶ 18       Defendant asserts that the appellate court erred by relying on the dissent in Minniti
       in interpreting that phrase. The appellate court found that the phrase requires both
       parties to agree that the prior judgment was improper or unjust for revestment to occur.

                                               -5-
       2012 IL App (2d) 110209, ¶ 33 (citing Minniti, 373 Ill. App. 3d at 75-76 (Kapala, J.,
       dissenting)). Defendant’s position is supported by a number of appellate decisions.
       E.g., People v. Salcedo, 2011 IL App (1st) 083148, ¶ 29; People v. Lane, 2011 IL App
       (3d) 080858, ¶ 18; People v. Gibson, 403 Ill. App. 3d 942, 948 (2010); People v.
       Gutman, 401 Ill. App. 3d 199, 211 (2010), aff’d in part & rev’d in part, 2011 IL
       110338; People v. Flaugher, 396 Ill. App. 3d 673, 693 (2009) (Myerscough, P.J.,
       dissenting); People v. Lindmark, 381 Ill. App. 3d 638, 652 (2008); People v. Zoph, 381
       Ill. App. 3d 435, 449-50 (2008); Minniti, 373 Ill. App. 3d at 67; People v. Gargani, 371
       Ill. App. 3d 729, 732 (2007); People v. Watkins, 325 Ill. App. 3d 13, 17 (2001). In each
       of those cases, the appellate court concluded that the proceedings were inconsistent
       with the prior judgment even when one party argued in favor of adhering to that
       judgment. The decisions reasoned that, in the absence of a timeliness objection, the
       parties’ active participation was inconsistent with the finality of the original judgment.
       Defendant adds that the State’s contrary assertion that both parties must seek to alter
       the prior judgment for revestment to occur renders the phrase “without objection”
       meaningless. We disagree.

¶ 19       Kaeding establishes three independent criteria for the application of the revestment
       doctrine: (1) active participation by the parties; (2) without objection; (3) in
       proceedings inconsistent with the merits of the prior judgment. Kaeding, 98 Ill. 2d at
       241. The argument that the failure to object is sufficient to deem the proceedings
       inconsistent with the merits of the prior judgment effectively collapses those three
       requirements into two: (1) active participation; and (2) lack of objection. The proper
       interpretation of the three Kaeding requirements must recognize and maintain their
       distinct individual character. If any one of the requirements remains unfulfilled, the
       revestment doctrine will not apply. Accordingly, we reject defendant’s argument that a
       party’s active participation in the proceedings without objecting on grounds of
       timeliness or finality is sufficient to satisfy the requirement that the proceedings be
       inconsistent with the prior judgment. See Kaeding, 98 Ill. 2d at 241 (listing the
       requirements for application of the doctrine).

¶ 20       We next examine this court’s more recent case law addressing the “inconsistency”
       prong of the revestment doctrine. In Sears, this court addressed the doctrine for the first
       time since 1951, when it decided Ridgely v. Central Pipe Line Co., 409 Ill. 46 (1951).
       With minimal discussion, the Sears court considered the “inconsistent with the prior
       proceedings” element, holding that jurisdiction was not revested because the recipient
       of a support order argued against a motion to reopen the prior judgment. This court
       concluded that “[n]othing in the proceeding was inconsistent with the judgment,”
                                               -6-
       rendering the revestment doctrine inapplicable. Sears v. Sears, 85 Ill. 2d 253, 260
       (1981).

¶ 21      The Sears rationale was the basis for our decision in Archer Daniels Midland Co. v.
       Barth, 103 Ill. 2d 536 (1984). Noting the factual similarity of the two cases, we
       concluded that the revestment doctrine did not apply where “nothing in [the plaintiff’s]
       conduct implied any hint of willingness to having the judgment set aside.” Archer
       Daniels Midland, 103 Ill. 2d at 540.

¶ 22       In Kaeding, this court examined the application of the doctrine when both parties’
       untimely postjudgment motions sought alteration of the prior judgment. We found that
       jurisdiction was revested, distinguishing Sears on its facts. Kaeding, 98 Ill. 2d at 241.
       Because the State’s motion “specifically attacked the substance of the circuit court’s
       sentencing order” and the defendant failed to challenge that motion, instead requesting
       additional changes to the prior judgment, the requirements for the revestment doctrine
       were satisfied. Kaeding, 98 Ill. 2d at 241.

¶ 23       Finally, in Bannister, the State entered into a plea agreement with a separately tried
       and previously convicted co-defendant, Johnson, to obtain his testimony at defendant’s
       retrial. Under that plea agreement, the State agreed to file a motion to vacate Johnson’s
       existing sentence, accept a new guilty plea on one count of first degree murder,
       nol-pros a second count, and recommend a 60-year prison sentence in exchange for
       Johnson’s “ ‘truthful testimony *** consistent with [his] post-arrest statements’ ” and
       pre-plea interviews. Bannister, 236 Ill. 2d at 6. Defendant Bannister argued that the
       State lacked the authority to enter into the plea agreement.

¶ 24       Finding that argument “unavailing,” this court restated, without discussion, the
       requirements of the doctrine as noted in Minniti, 373 Ill. App. 3d at 65 (citing Kaeding,
       98 Ill. 2d at 240-41). Bannister, 236 Ill. 2d at 10. In rejecting defendant’s argument, we
       implicitly concluded that the revestment doctrine applied to the proceedings on the
       State’s new plea agreement with Johnson because the three Kaeding requirements were
       met: both parties actively participated without objection in postconviction proceedings
       that were inconsistent with the merits of the prior conviction. In that context, the
       actions of Johnson and the State were clearly inconsistent with Johnson’s prior
       conviction because both specifically sought to overturn it.

¶ 25       Based on this review of our case law, we conclude that this court has applied the
       revestment doctrine when both parties have sought to modify or overturn the prior
       judgment (Kaeding and Bannister) and rejected its application if one party has opposed
                                               -7-
       any setting aside of the prior judgment (Sears and Archer Daniels Midland).
       Accordingly, we hold that, for the revestment doctrine to apply, both parties must: (1)
       actively participate in the proceedings; (2) fail to object to the untimeliness of the late
       filing; and (3) assert positions that make the proceedings inconsistent with the merits of
       the prior judgment and support the setting aside of at least part of that judgment. If any
       one of those requirements remains unmet, the doctrine does not revest the court with
       jurisdiction. We expressly reject the reasoning used to justify the application of the
       revestment doctrine in Minniti, 373 Ill. App. 3d at 65-66, Gargani, 371 Ill. App. 3d at
       731-32, and a number of other appellate court cases (see, e.g., supra ¶ 18).

¶ 26       Our holding is consistent with the intentionally narrow application of the doctrine
       expressly recognized in Kaeding, 98 Ill. 2d at 240 (describing “the narrow terms of that
       well-established rule”). If we were to adopt defendant’s broader view, a trial court
       would be revested with jurisdiction whenever one party failed to object based on the
       finality of the prior judgment or untimeliness of the new proceeding. That expansive
       view would unduly undermine our jurisdictional rules as well as the need for finality in
       judgments. Adopting defendant’s position would effectively swallow the general rule
       that trial courts lose jurisdiction 30 days after entry of the judgment if a timely
       postjudgment motion is not filed (Flowers, 208 Ill. 2d at 303). We believe the narrow
       exception created by the revestment doctrine, as stated in Kaeding, 98 Ill. 2d at 240-41,
       and clarified here, strikes the proper balance between the need for certainty and finality
       in rulings and the requirements of justice and fairness.

¶ 27       Having clarified the parameters of the doctrine, we now consider the propriety of
       the trial court’s order denying defendant’s motion to vacate his plea and sentence on
       the merits. While the State failed to object on timeliness grounds in the trial court, it
       actively opposed the setting aside or modification of defendant’s conviction and
       sentence. Its attempt to defend the merits of the prior judgment cannot be viewed as
       being inconsistent with that judgment. Since both parties did not assert positions that
       were inconsistent with the merits of the prior judgment, the criteria for application of
       the revestment doctrine were not met. Consequently, the trial court was not revested
       with jurisdiction to hear the merits of defendant’s motion and should, instead, have
       dismissed the motion for lack of jurisdiction. People ex rel. Alvarez v. Skryd, 241 Ill. 2d
       34, 43 (2011).




                                                -8-
¶ 28       Given our conclusion, we need not address the other arguments raised by the
       parties. One additional point must be noted, however. Although the appellate court
       correctly recognized that the trial court did not reacquire jurisdiction under the
       revestment doctrine, its ultimate disposition of the case must be modified. The
       appellate court concluded that it lacked appellate jurisdiction and dismissed the appeal
       on jurisdictional grounds because the trial court did not have jurisdiction to consider
       the merits of defendant’s motion. What the appellate court failed to recognize is that
       dismissing an appeal effectively leaves the lower court's ruling on the merits
       undisturbed and intact. Here, that is not the appropriate outcome. Because the trial
       court lacked jurisdiction, its ruling on the merits of the motion was void. People v.
       Davis, 156 Ill. 2d 149, 155 (1993). Its judgment should have been vacated and
       defendant’s motion dismissed.

¶ 29        Although it is true that an appellate court has no authority to address the substantive
       merits of a judgment entered by a trial court without jurisdiction (Flowers, 208 Ill. 2d at
       307; Kyles v. Maryville Academy, 359 Ill. App. 3d 423, 432 (2005)), that does not mean
       that the appellate court has no jurisdiction at all. If that were the case, the appellate
       court would have no means of exercising the authority conferred on it by law to review,
       recognize, and correct any action that exceeded the trial court’s jurisdiction. Illinois
       courts have held that a trial court’s lack of jurisdiction is not a complete bar to the
       exercise of jurisdiction by the appellate court. Rather, in those cases, the appellate court
       is limited to considering the issue of jurisdiction below. Kyles, 359 Ill. App. 3d at
       431-32; People v. Vasquez, 339 Ill. App. 3d 546, 553 (2003); People v. Vinokur, 2011
       IL App (1st) 090798, ¶ 18. Accordingly, the appellate court in this case did not need to
       dismiss the appeal. After concluding that the trial court lacked jurisdiction to address
       the merits of defendant’s motion to vacate, it should have vacated the trial court’s
       judgment and ordered that defendant’s motion be dismissed.



¶ 30                                          CONCLUSION

¶ 31       For the reasons stated, the revestment doctrine requires all parties to satisfy each of
       these three criteria: (1) active participation in the subsequent proceedings; (2) a failure
       to object to the untimeliness of the late filing; and (3) the assertion of positions that are
       inconsistent with the merits of the prior judgment and support the setting aside of some
       portion of that judgment. Applying those factors here, we conclude that the appellate


                                                 -9-
       court properly held that defendant failed to establish the elements necessary to invoke
       the revestment doctrine and revest the trial court with jurisdiction.

¶ 32      For the reasons stated, the judgment of the appellate court is affirmed as modified.



¶ 33      Appellate court judgment affirmed as modified.




                                             - 10 -